—Order of the Supreme Court, New York County (Karla Moskowitz, J.), entered May 15, 1991, granting respondent’s motion to renew and reargue and, upon reargument, adhering to its previous order and judgment entered March 15, 1991, which confirmed an arbitration award in the sum of $278,684.56, plus $38,000.36 in interest and $200.00 in costs, for a total of $316,884.92, and which denied respondent’s motion (denominated cross-petition) to vacate the award, unanimously affirmed, without costs.
Respondent received notice of the commencement of the *462arbitration proceeding in compliance with the Code of Arbitration Procedure of the National Association of Securities Dealers § 25 (c) (2). It is undisputed that respondent was associated with Greentree Securities, Inc. on September 26, 1988, the date petitioners filed their claim, and that notice of the proceeding was sent to the member firm which, under the rule, is charged with the duty to "perfect service upon the associated person.” If, as here, the firm does not undertake to represent the associated person, it is also required to advise the parties and the Director of Arbitration that service has been made and to "provide such associated person’s current address.” Any lack of notice to respondent of the date of the arbitration hearing is solely attributable to the failure of respondent Greentree Securities, Inc. to supply an address for respondent. Concur—Sullivan, J. P., Ellerin, Rubin and Williams, JJ.